Opinion issued July 14, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00121-CV
———————————
In re Safeco Insurance Company of Indiana, American States Insurance
Company of Texas, American States Insurance Company, and American Economy
Insurance Company,
Relators

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
          Relators,
Safeco Insurance Company of Indiana, American States Insurance Company of
Texas, American States Insurance Company, and American Economy Insurance
Company, filed a petition for writ of mandamus seeking relief from the trial
court’s January 31, 2011 discovery order in the underlying case.[1]  On March 23, 2011, relators moved to dismiss
their petition for mandamus as moot.
          We dismiss
the petition for writ of mandamus as moot. 
We lift the temporary stay entered on February 22, 2011.  All pending motions are overruled as moot.
PER CURIAM
 
Panel
consists of Justices Keyes, Higley, and Brown.
 




[1]
          The underlying case is U.S. Imaging, Inc., East Side Imaging, Inc.,
Richey East Side, L.P., East Side Surgery Center, Inc., Steeplechase Diagnostic
Center, Inc., and Beaumont MRI, Inc. v. Safeco Insurance Company of Indiana,
American States Insurance Company of Texas, American States Insurance Company,
and American Economy Insurance Company, No. 2009-16893 in the 234th
Judicial District Court of Harris County, Texas, the Hon. Reece Rondon,
presiding.